United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     August 17, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60956
                            Summary Calendar
                        _______________________


                              TOM BREAZEALE,

                                                     Plaintiff-Appellant,

                                  versus

                     DAIMLER-CHRYSLER CORPORATION,

                                                      Defendant-Appellee.



            Appeal from the United States District Court
              for the Southern District of Mississippi
                      USDC Case No. 2:03-CV-399


Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

           Tom Breazeale appeals the district court’s grant of

summary judgment in favor of Appellee Daimler-Chrysler Corporation

(“Daimler-Chrysler”) on his breach of warranty claim.            Breazeale,

whose 2000 Dodge Ram pickup truck suffered extensive engine damage,

originally brought this action in Mississippi state court, but

Daimler-Chrysler removed the case to federal court on the basis of

diversity jurisdiction.       Because Breazeale failed to present a




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
genuine issue of material fact as to the causation of his truck’s

engine damage, we AFFIRM.

                                 DISCUSSION

           This court reviews a district court’s grant of summary

judgment de novo.   Evans v. City of Houston, 246 F.3d 344, 347 (5th

Cir. 2001).   Summary judgment is appropriate if “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.”         FED. R. CIV. P. 56(c); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 312-33, 106 S. Ct. 2548,

2552-53 (1986).     On a motion for summary judgment, a court must

review the facts in the light most favorable to the nonmovant.

Walker v. Thompson, 214 F.3d 615, 624 (5th Cir. 2000).                 When

dealing with the breach of an express warranty, “it is the burden

of the plaintiff to prove that the defect in the product or service

caused the damage [at issue].”      Mitchell v. Rapid Oil Change, Inc.,

752 So. 2d 466, 470 (Miss. App. 1999)(citing Crocker v. Sears,

Roebuck and Co., 346 So. 2d 921, 923 (Miss. 1977)).              A lack of

demonstrated causation is fatal to a breach of warranty claim.

Easley v. Day Motors, Inc., 796 So. 2d 236, 241 (Miss. App. 2001).

           In the instant case, Daimler-Chrysler sent a technical

advisor, Bret Byus, to inspect Breazeale’s truck.             In support of

the   company’s   motion   for   summary   judgment,   Byus    provided   an



                                     2
affidavit in which he stated that the cause of damage to the

truck’s engine was “either a missing, misinstalled, or improperly

functioning         air   filter.”      Daimler-Chrysler      provided    a     five-

year/100,000 mile warranty on Breazeale’s truck; the warranty does

not cover damage caused by the use of third-party components.

Breazeale      concedes     that     non-Daimler-Chrysler     filters     had    been

installed in his truck.            As such, Byus concluded that the repairs

sought by Breazeale were not covered by the warranty.

               In    response,     Breazeale     offered   affidavits     from    two

mechanics, Randy Lewis and Joe Shows.              Even assuming arguendo that

Lewis and Shows were competent to offer reliable testimony here,

neither man presented evidence sufficient to create a material fact

issue     as   to    causation.        Lewis’s    affidavit   has    no   apparent

relevancy; more importantly, he does not offer an opinion as to

what caused the engine damage in Breazeale’s truck.                 Shows states

that he examined Breazeale’s truck, and that the problems occurring

in the vehicle were consistent with a condition described in a

technical bulletin he obtained on the Internet.1                 In sum, one of

Breazeale’s experts had no theory as to what caused the damage to

Breazeale’s truck, while the other expert offered an indefinite and

unsubstantiated explanation for the engine damage.                  “Conclusional


      1
            The technical bulletin, obtained from a website not affiliated with
Daimler-Chrysler, describes an engine problem that may occur under extreme
conditions, specifically downhill off-road driving at grades above 37.5 percent
for extended periods of time. As the district court correctly noted, neither
Breazeale nor Shows offered any evidence suggesting that the truck had been
driven under such extreme conditions.

                                           3
allegations   and   denials,   speculation,   improbable   inferences,

unsubstantiated assertions, and legalistic argumentation do not

adequately substitute for specific facts showing a genuine issue

for trial.”   Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002)

(citing SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993)).        As

Breazeale can offer only unsubstantiated assertions and speculation

as to the issue of causation, the district court’s grant of summary

judgment to Daimler-Chrysler is AFFIRMED.




                                   4